Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/14/2022 has been entered. Claims 1-2 and 4-21 are pending. Claim 3 has been cancelled. Claim 21 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 207922021) (refer to IDS filed 5/11/2021) (see English machine translation) in view of Hagen (US 2004/0252489).
Re claim 1: Xiong teaches a light fixture comprising: a light housing (10, 60, fig. 3) defining an interior space (space of 10, 60); a light source (10, fig. 3) at least partially disposed in the interior space of the light housing (space of 10, 60; a driver housing (20, fig. 1) attached to the light housing (10, 60) and defining an interior space (space of 20) (see fig. 3); a driver (30, fig. 3) disposed in the interior space of the driver housing (space of 20) for providing electricity to the light source (see para 30), the driver (30) being configured for connection to a main power source (external power source, see para 30) for energizing the light fixture (see para 30); and a battery (42, fig. 3) disposed in the interior space of the driver housing (space of 20) and configured to provide backup power (emergency power, see para 30) to the light fixture in the event of a loss of power from the main power source (see para 30 and 31); and a separator plate (plate under 41, fig. 4) (see annotated fig. 4) disposed in the interior space of the driver housing (space of 20, fig. 4), the separator plate (plate under 41) separating the interior space (space of 20) in the driver housing (20) into an upper section (see annotated fig. 4) and a lower section  (see annotated fig. 4) and acting as a barrier (see annotated fig. 4) between component in the upper and lower sections (see annotated fig. 4).


    PNG
    media_image1.png
    664
    572
    media_image1.png
    Greyscale

However, Xiong is silent about the separator plate acting as a heat barrier between components in the upper and lower sections.
Hagen teaches a separator plate (12, fig. 1) acting as a heat barrier (stainless steel, see para [0035]) between components in an upper section and lower sections (see fig. 1).
Therefore, in view of Hagen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the separator plate of Xiong with the stainless steel separator of Hagen such that the separator acts as a heat barrier between the components in the upper and lower sections, in order to provide a hydrological barrier for the separator plate.

Re claim 2: Xiong teaches a battery driver (41, fig. 4) in the driver housing (20, fig. 1).  

Re claim 4: Xiong teaches the driver (30, fig. 3) is disposed in the lower section (see annotated fig. 4) and the battery (42, fig. 3) is disposed in the upper section (see annotated fig. 4).  

Re claim 9: Xiong fails to teach the separator plate has a cutout along an outer peripheral edge of the separator plate for permitting wires to extend past the separator plate.  
Hagen teaches a separator plate (12, fig. 1) has a cutout (cutout beside 90, fig. 5) along an outer peripheral edge of the separator plate (outer edge of 70, fig. 5) for permitting wires to extend past the separator plate.  
Therefore, in view of Hagen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the separator plate of Xiong with the stainless steel separator of Hagen such that the separator plate has a cutout along an outer peripheral edge of the separator plate for permitting wires to extend past the separator plate, in order to provide a hydrological barrier for the separator plate.

Re claim 10: Xiong teaches a heat sink (60, fig. 3) in thermal communication with the light source (10, fig. 3).  

Re claim 13: Xiong teaches the fixture (100, fig. 1) is a hazardous location enclosure (100) (note: the limitation does not further structurally limit the enclosure).

Re claim 14: Xiong teaches an enclosure assembly comprising: a driver housing (20, fig. 1) defining an interior space (space of 20, fig. 3); a driver (30, fig. 3) disposed in the interior space of the driver housing (space of 20) for providing electricity (see para 30) to an electrical component (10, fig. 3); a battery (42, fig. 3) disposed in the interior space of the driver housing (space of 20) and configured to provide power to the electrical component (10); and a separator plate (plate below 41, fig. 4) (see annotated fig. 4) disposed in the interior space of the driver housing (space of 20), the separator plate (plate below 41) separating the interior space in the driver housing (20) into an upper section and a lower section (see annotated fig. 4) and acting as a barrier (see annotated fig. 4) between component in the upper and lower sections (see annotated fig. 4).
However, Xiong is silent about the separator plate acting as a heat barrier between components in the upper and lower sections.
Hagen teaches a separator plate (12, fig. 1) acting as a heat barrier (stainless steel, see para [0035]) between components in an upper section and lower sections (see fig. 1).
Therefore, in view of Hagen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the separator plate of Xiong with the stainless steel separator of Hagen such that the separator acts as a heat barrier between the components in the upper and lower sections, in order to provide a hydrological barrier for the separator plate.

	Re claim 15: Xiong teaches the driver (30, fig. 3) is disposed in the lower section (see annotated fig. 4) and the battery (42, fig. 4) is disposed in the upper section (see annotated fig. 4).  

Re claim 16: Xiong teaches the separator plate (plate under 41, fig. 3) provides a thermal barrier between the upper and lower sections (plate capable of separate heat flow by blocking space between upper and lower sections, see fig. 4).  

Re claim 17: Xiong fails to teach the separator plate has a cutout along an outer peripheral edge of the separator plate for permitting wires to extend past the separator plate.  
Hagen teaches a separator plate (12, fig. 1) has a cutout (cutout beside 90, fig. 5) along an outer peripheral edge of the separator plate (outer edge of 70, fig. 5) for permitting wires to extend past the separator plate.  
Therefore, in view of Hagen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the separator plate of Xiong with the stainless steel separator of Hagen such that the separator plate has a cutout along an outer peripheral edge of the separator plate for permitting wires to extend past the separator plate, in order to provide a hydrological barrier for the separator plate.

Re claim 19: Xiong teaches the assembly (100, fig. 1) is a light fixture (100 contains light assembly 10, fig. 1).  

Re claim 20: Xiong teaches the fixture (100, fig. 1)  is a hazardous location enclosure (100) (note: the limitation does not further structurally limit the enclosure).  

Re claim 21: Xiong fails to teach the separator plate is formed from at least one of steel and plastic.  
Hagen teaches a separator plate (12, fig. 1) is formed from at least one of steel and plastic (stainless steel, see para [0035]).  
Therefore, in view of Hagen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the separator plate of Xiong with the stainless steel separator of Hagen, in order to provide a hydrological barrier for the separator plate.

Claim(s) 5-6, 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 207922021) in view of Hagen (US 2004/0252489) as applied to claims 1 and 14 above, and further in view of Jenson et al. (US 2018/0320882) (hereinafter Jenson).
Re claim 5: Xiong teaches the battery (42, fig. 4) and the separator plate (plate under 41, fig. 4)
	However, Xiong in view of Hagen fails to teach a clamp securing the battery to the separator plate.
	Jenson teaches a clamp (66, fig. 6).
Therefore, in view of Jenson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a clamp to secure the battery of Xiong to the separator plate, in order to further secure a position of the battery and prevent dislodgement.

Re claim 6: Xiong teaches a battery driver (41, fig. 4) in the upper section (see annotated fig. 4).
However, Xiong in view of Hagen fails to teach the clamp securing the battery driver to the separator plate.  
Jenson teaches the clamp (66, fig. 6) securing a driver (64, fig. 11).
Therefore, in view of Jenson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a clamp to secure the battery driver of Xiong to the separator plate, in order to further secure a position of the battery driver and prevent dislodgement.

Re claim 8: Xiong teaches the battery driver (41, fig. 4) is configured for controlling operation (see para 30 and 31) of one or more electrical components (light source 10, fig. 4) of the light fixture (100, fig. 1).  

Re claim 18: Xiong teaches the battery (42, fig. 4) and the separator plate (plate under 41, fig. 4)
	However, Xiong in view of Hagen fails to teach a clamp securing the battery to the separator plate.
	Jenson teaches a clamp (66, fig. 6).
Therefore, in view of Jenson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a clamp to secure the battery of Xiong to the separator plate, in order to further secure a position of the battery and prevent dislodgement.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 207922021) in view of Hagen (US 2004/0252489) in view of Jenson et al. (US 2018/0320882) as applied to claim 6 above, and further in view of Du (CN 107289406) (refer to IDS filed 5/11/2022).
Re claim 7: Xiong in view of Hagen fails to teach a cushion disposed between the clamp and at least one of the battery and battery driver.  
Du teaches a cushion (200, fig. 11) disposed between a clamp (100, fig. 11) and at least one of a battery (600, fig. 11) and battery driver.
Therefore, in view of Du, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cushion and clamp where the cushion is disposed between the clamp and the battery, in order to further secure a position of the battery and prevent dislodgement.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 207922021) in view of Hagen (US 2004/0252489) as applied to claim 1 above, and further in view of Kim et al. (US 2012/0155077) (hereinafter Kim).
Re claim 11: Xiong teaches the heat sink (60, fig. 3) comprises a plurality of fins (fins of 60, fig. 2).  
However, Xiong in view of Hagen fails to teach the plurality of fins formed on the driver housing.
Kim teaches a heat sink (70, fig. 4) comprises a plurality of fins (fins of 72, fig. 4) (see para [0035]) formed on the driver housing (housing of 70, fig. 4).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of fins on the driver housing of Xiong, in order to increase heat conduction of the driver housing thereby providing additional heat dissipation.

Re claim 12: Xiong in view of Hagen fails to teach the fins extends only partly along a height of the driver housing.  
Kim teaches the fins (fins of 72, fig. 4) extends only partly (fins do not extend at upper and lower parts 73 and 74, fig. 4) along a height of the driver housing (height of 70, fig. 4).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of fins on the driver housing of Xiong where the fins extends only partly along a height of the driver housing, in order to increase heat conduction of the driver housing thereby providing additional heat dissipation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875